DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 2-6 and 8-9 have been amended; support for claim 1 is found in [0030-0032], the amendment to claims 2-6 and 8-9 were to specify the positive electrode.
Claim 7 has been cancelled.
Claims 1-6 and 8-9 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Regarding claim 4, the phrase “organonitrogen foaming agent” is interpreted to mean “an organic foaming agent that releases nitrogen gas” as described on page 18 of the instant specification.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection of claim 1 has been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikihiro (JP 2015/211004-as cited in the IDS) in view of Arai (JP 2013/206598 A, citing machine translation).

Regarding claim 1, Mikihiro teaches a positive electrode for an electrochemical device comprising a current collector and a positive electrode mixed material layer on the current collector (Mikihiro [0008] current collector and active material for a positive electrode within a battery), wherein
the positive electrode mixed material layer contains an electrode active material, a binder, and a foaming agent (Mikihiro [0008] and [0013] a binder an active material and a foaming agent make up the first and second layers of the positive electrode and is applied to the current collector),
the binder for the negative electrode can include a diene rubber (SBR- styrene butadiene rubber) and a nitrile rubber (NBR- nitrile butylene rubber) (Mikihiro [0018])).

Mikihiro fails to teach wherein the positive electrode includes a binder made of a diene monomer unit and a nitrile group containing monomer unit in which a proportion constituted by the diene monomer unit and a proportion constituted by the nitrile group-containing monomer unit are, in total, not less than 45 mass% and not more than 80 mass%, and in which a proportion constituted by the nitrile group containing monomer unit is 45 mass% or more, when the amount of all repeating units included in the polymer is taken to be 100 mass%, and
volume resistivity RA of a laminate of the positive electrode mixed material layer and the current collector at 25°C is not less than 0.1 Ω*cm and not more than 200 Ω*cm, and
a ratio of volume resistivity RB of the laminate at 350°C relative to the volume resistivity RA of the laminate at 25°C is 10 or more.



	Therefore, it would have been obvious to a skilled artisan as of the effective filling date to substitute the binder of Mikihiro for the binder of Arai such that the positive electrode contains the alkylene polymerization unit of a conjugated diene at a content ratio of 20-70 mass% and the nitrile group being provided at a content ratio of 2-50% by mass such that the disperability of the positive electrode active material is improved, a uniform production of the electrode can be obtained, the output characteristic of the battery is improved thus reducing the internal resistance and optimizes the battery as taught by Arai. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 For the sake of prosecution, it is noted that the applicant teaches of a binder having 1,3-butadiene being used as the diene monomer (instant specification [0027]) and an α, β-ethylenically unsaturated nitrile monomer unit (instant specification [0029]). Both materials are used in the binder and is consistent with the materials used in Arai ([0058] and [0066]).

In view of the modification, modified Mikihiro still fails to explicitly teach of the volume resistivity of the laminate of the electrode mixed material and the current collector at 25°C and 350°C. This, however, is deemed to be an inherent characteristic of the materials of the electrode.
While the prior art does not explicitly teach the volume resistivity and the ratio of the volume resistivity at different temperatures, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the electrode disclosed in the prior art and the applicant. As the electrode taught by the prior art and the applicant are identical within the scope of claim 1, the electrode inherently teaches the volume resistivity within the range due to the same materials being used for the binder (1,3-butadiene and an α, β-ethylenically unsaturated nitrile monomer unit), active material (any electrode active material), and foaming agent (organic nitrogen foaming agent). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.


Regarding claim 2, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches wherein the foaming agent has a foaming temperature of not lower than 100°C and not higher than 350°C (Mikihiro  [0014] foaming agent foams preferably at 120°C or higher and is the same foaming agent as applicant’s foaming agent-  azodicarbonamide [0027]).

Regarding claim 4, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches wherein the foaming agent is an organonitrogen foaming agent (Mikihiro [0014] organic foaming agent that generated nitrogen gas; [0027] is the same foaming agent as applicant’s foaming agent - azodicarbonamide [0027]). The claim interpretation above states that organonitrogen foaming agent is an organic foaming agent that produces nitrogen gas per the instant specification.

Regarding claim 5 modified Mikihiro teaches all of the claim limitations of claim 1. Arai further teaches wherein the polymer has a glass transition temperature of -50°C to 25°C (Arai [0076]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro and Arai fail to teach wherein the electrode active material for the positive electrode has a volume resistivity within the claimed range at 25°C. While no reference explicitly teaches the volume resistivity, it is deemed to be an inherent characteristic of the materials (binder, active material and foaming agent) making up the electrode active materials. 


Regarding claim 8, modified Mikihiro teaches of a positive electrode according to claim 1 that can be used in a battery.


Regarding claim 9, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches a method for producing the electrode of claim 1 comprising:
applying a slurry composition for an electrode mixed material layer containing the electrode active material, the binder, the foaming agent, and a solvent onto the current collector (Mikihiro [0015-0016] the electrode active materials are mixed and applied to the current collector; Also see [0027-0028] Example 1);


Mikihiro fails to teach the temperature that the slurry composition is dried upon the current collector. 
	Arai discloses a composite particle for a cathode for a secondary battery. Arai teaches of a similar process for forming a slurry composite and then applying it to the current collector and then drying at 60°C and 120°C (Arai [0257]).
Therefore, it would have been obvious to a skilled artisan that drying of the electrode active material layers can be done at different temperatures such as 60°C or 120°C as Arai teaches. The explicit teaching of the drying temperature would not change the function of the active material and battery as a whole and would be expected to perform the same. Likewise, a skilled artisan would recognize that drying of the active material layers can be done at different temperatures and a higher temperature would dry the active material layers faster without significant change to the active material layers.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mikihiro (JP 2015/211004-as cited in the IDS) in view of Arai (JP 2013/206598 A) as applied to claim 1 above, and further in view of Nakamura (JP 2006/073308-as cited in the IDS).

Regarding claim 3, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches of an azodicarbonamide foaming agent (Mikihiro [0014]) that is the same as the 
Nakamura discloses a secondary battery with excellent safety during overcharge due to the addition of a foaming agent within the electrode. Nakamura discloses of a foaming agent being made of azodicarbonamide (Nakamura [0048-0049]) used within the secondary battery. The foaming agent is used in an electrode at 0.0005 parts by weight to 10 parts by weight per 100 parts by weight of the electrode active material (Nakamura [0055 and 0057]). The foaming agent is used at a predetermined overcharge potential and a safety mechanism against overcharge (Nakamura [0076]) can be established with the foaming agent within the given range.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Nakamura into Mikihiro’s battery such that the amount of the foaming agent used within the electrode is between 0.0005 parts by weight to 10 parts by weight per 100 parts by weight of the active material such that an overcharge potential safety mechanism can be established. By incorporating the foaming agent within the given range taught by Nakamura, the battery of Mikihiro would be expected to be able to deal with overcharge problems within the battery. Nakamura teaches that the amount of foaming agent used would be expected to efficiently deal with overcharging problems so the same amount used within Mikihiro’s electrode would therefore be expected to handle overcharging problems efficiently as well. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) the updated claimed range is not taught in the secondary reference Kouichirou, (b) the volume resistivity of claim 1 cannot be inherent as the secondary reference Kouichirou no longer teaches the claimed range so the electrode would not inherently possess the volume resistivity. The rejection has been updated replacing the secondary reference Kouichirou rending the arguments moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727